Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 1 of 23 PageID #:2956




                             Exhibit 3
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 2 of 23 PageID #:2957
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 3 of 23 PageID #:2958
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 4 of 23 PageID #:2959
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 5 of 23 PageID #:2960
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 6 of 23 PageID #:2961
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 7 of 23 PageID #:2962
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 8 of 23 PageID #:2963
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 9 of 23 PageID #:2964
Case: 1:20-cv-02421 Document #: 22-3 Filed: 04/23/20 Page 10 of 23 PageID #:2965
 Case:
   Case:
       1:20-cv-02421
         1:18-cv-05385
                     Document
                       Document
                              #: #:
                                 22-3
                                    70 Filed:
                                       Filed: 04/23/20
                                              02/27/19 Page
                                                       Page 11
                                                            1 ofof223
                                                                    PageID
                                                                      PageID
                                                                           #:5961
                                                                             #:2966




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GIANNI VERSACE, S.P.A.,                           )
                                                  )
               Plaintiff,                         )
                                                  )           No. 18-cv-05385
       v.                                         )
                                                  )           Judge Andrea R. Wood
THE PARTNERSHIPS and                              )
UNINCORPORATED ASSOCIATIONS                       )
IDENTIFIED ON SCHEDULE “A,”                       )
                                                  )
               Defendants.                        )

                                              ORDER

        Defendant Shop2827057’s motion to dismiss [47] is denied. Pursuant to Fed. R. Civ. P.
12(a)(4)(A), Defendant shall file an answer by 3/13/2019. If Defendant Shop2827057 fails to
answer by 3/13/2019, it will be defaulted. The Clerk of Court shall send a copy of this Order to
Defendant Shop2827057 at the address indicated on its motion [47]. In addition, Plaintiff shall
send Defendant Shop2827057 a copy of this Order electronically in the same manner as service
was originally accomplished. Status hearing set for 2/27/2019 is stricken and reset for 3/28/2019
at 9:00 AM. See the accompanying Statement for details.

                                          STATEMENT

        Plaintiff Gianni Versace, S.P.A. (“Versace”) alleges that a number of online vendors
(collectively, “Defendants”), identified primarily by their domain names and online marketplace
accounts, sold counterfeit versions of Versace’s merchandise to Illinois residents via commercial
Internet stores. Due to the difficulty in identifying the correct physical addresses of Defendants, as
well as Defendants’ demonstrated ability to use electronic communications in contacting
customers and service providers, Versace requested that the Court approve electronic service of
the summons and complaint on Defendants. (See Pl.’s Memo in Supp. of Mot. for Electronic
Service at 1–2, Dkt. No. 18.)

        On August 16, 2018, this Court entered an order directing that Defendants be served by
email and electronic publication pursuant to Federal Rule of Civil Procedure 4(f)(3), which allows
the Court to authorize service of process by any means not prohibited by international agreement.
(8/16/2018 Minute Order, Dkt. No. 25.) See also Fed. R. Civ. P. 4(f)(3). Versace subsequently
served Defendants, including Defendant Shop2827057, by electronically publishing the
Complaint and Summons on a website to which Defendants’ Domain Names redirect and by
sending the same to the email addresses identified as belonging to the infringing accounts.
Shop2827057 now asserts that such service is improper, claiming that China’s “opposition to
Article 10 of the Hague Convention” prohibits Versace from directly serving Shop2827057 in that
 Case:
   Case:
       1:20-cv-02421
         1:18-cv-05385
                     Document
                       Document
                              #: #:
                                 22-3
                                    70 Filed:
                                       Filed: 04/23/20
                                              02/27/19 Page
                                                       Page 12
                                                            2 ofof223
                                                                    PageID
                                                                      PageID
                                                                           #:5961
                                                                             #:2967




manner. (Def. Mot. to Dismiss, Dkt. No. 47.) Shop2827057 further claims that Versace should
contact the Chinese Ministry of Justice regarding attempted service. Id.

        But the Hague Convention does not displace Rule 4(f)(3). See Nagravision SA v. Gotech
Int’l Tech. Ltd., 882 F.3d 494, 498 (5th Cir. 2018). Indeed, the Hague Convention expressly does
not apply “where the address of the person to be served with the document is not known.” Hague
Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters, Art. 1, Nov. 15, 1965 (“Hague Convention”). That is precisely the case
here: the eBay Internet store identified with Shop2827057 provided no physical address or
identification of the owner. Since Versace did not and could not have known Shop2827057’s true
name or address, the Hague Convention does not apply and court-directed service was proper
under Rule 4(f)(3). See, e.g., MCM Holding AG, et al. v. Dequn Zhao, et al., No. 18-cv-1677
(N.D. Ill. Aug. 14, 2018) (Dkt. No. 42) (finding electronic service proper because defendant’s
address was unknown).

         Nor must Versace attempt service by contacting the Chinese Ministry of Justice, as
suggested by Shop2827057. The plain language of Rule 4 requires only that service be made as
directed by the court and not prohibited by international agreement. See Rio Properties, Inc. v. Rio
Int’l Interlink, 284 F.3d 1007, 1014–15 (9th Cir. 2002) (noting no requirement that plaintiff
attempt service by other means before petitioning the court for leave to serve under Rule 4(f)).
Moreover, email service of an online business defendant is warranted when the defendant has no
readily discoverable physical address, conducts business over the Internet, and uses email
regularly in contacting customers. Id. at 1017–18 (finding email service to be appropriate and the
most likely method of reaching foreign Internet business entity).

         For the reasons explained above, Defendant Shop2827057’s motion to dismiss is denied.
Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), the Court grants Shop2827057 fourteen
days—i.e., until March 13, 2019—to file an answer. If Shop2827057 fails to answer within that
time, it will be found in default pursuant to Federal Rule of Civil Procedure 55(a).




Dated: February 27, 2019                             __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                2
 Case:
  Case:1:20-cv-02421
         1:16-cv-07824Document
                       Document#:#:22-3
                                    52 Filed:
                                        Filed: 11/17/16
                                               04/23/20 Page
                                                        Page 113ofof1123PageID
                                                                         PageID#:1744
                                                                                 #:2968




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LEVI STRAUSS & CO.,                                   )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )       Case No. 16 C 7824
                                                      )
ZHEJIANG WEIDU GARMENT CO., LTD.                      )
et al.,                                               )
                                                      )
                               Defendants.            )


                                   MEMORANDUM ORDER

       yogee-mall, one of the many defendants in this action brought by Levi Strauss & Co.

("Levi Strauss") charging the pirating of its federally registered trademarks by a host of claimed

infringers, has filed a motion (1) for its dismissal pursuant to Fed. R. Civ. P. 12(b)(5) and (2) to

quash the substituted service on it that this Court had authorized based on submissions made by

counsel for Levi Strauss. yogee-mall contends that such substituted service was unauthorized

because Levi Strauss was obligated to pursue the method prescribed by the Hague Convention

instead. Levi Strauss' counsel has just filed its response to the yogee-mall motion, and that

response torpedoes the motion because it has been based on demonstrably false assertions on the

part of yogee-mall. 1 What deep-sixes the yogee-mall motion is stated at the outset of the Hague

Convention in its Article I:


_________________________
         1
           This Court should not be misunderstood as ascribing that falsity to the counsel who
have appeared in this action on behalf of yogee-mall. It assumes that counsel advanced their
client's contention in good faith reliance on the client's representations to them.
 Case:
  Case:1:20-cv-02421
         1:16-cv-07824Document
                       Document#:#:22-3
                                    52 Filed:
                                        Filed: 11/17/16
                                               04/23/20 Page
                                                        Page 214ofof1123PageID
                                                                         PageID#:1744
                                                                                 #:2969




       This Convention shall not apply where the address of the person to be served with
       the document is not known.

       It is unnecessary for this Court to replicate the entire voluminous submission by Levi

Strauss' counsel that is the product of the extensive investigative effort that it was forced to

undertake because of the bogus assertions advanced by yogee-mall. Instead this Court attaches

the current Levi Strauss response (Dkt. No. 48) as its own and attaches the text of that response

(but none of its bulky exhibits) to this opinion.

       In sum, yogee-mall's motion (Dkt. No. 45) is denied, and no further status hearing date is

set in this action. This Court will await a motion by Levi Strauss for the entry of a final

judgment order terminating this case when its counsel deems that appropriate.




                                               __________________________________________
                                               Milton I. Shadur
                                               Senior United States District Judge
Date: November 17, 2016




                                                    -2-
    Case:
     Case:1:20-cv-02421
      Case: 1:16-cv-07824Document
             1:16-cv-07824Document#:#:
                           Document  22-3
                                     #:52
                                        48Filed:
                                          Filed:
                                          Filed:11/17/16
                                                 04/23/20
                                                 11/16/16Page
                                                          Page
                                                          Page315
                                                               1of
                                                                 ofof11
                                                                      923
                                                                        PageID
                                                                          PageID
                                                                        PageID #:1744
                                                                                 #:2970
                                                                               #:1540



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LEVI STRAUSS & CO.,                                  )
                                                     )   Case No. 16-cv-07824
                        Plaintiff,                   )
                                                     )   Judge Milton I. Shadur
         v.                                          )
                                                     )   Magistrate Judge Maria Valdez
ZHEJIANG WEIDU GARMENT CO., LTD.,                    )
et al.,                                              )
                                                     )
                        Defendants.                  )
                                                     )

    PLAINTIFF’S RESPONSE TO DEFENDANT YOGEE MALL’S AMENDED MOTION
     TO DISMISS PURSUANT TO RULE 12(b)(5) AND MOTION TO QUASH SERVICE

         Plaintiff Levi Strauss & Co. (“LS&Co.”) hereby files its response to Defendant yogee-

mall’s Amended Motion to Dismiss Pursuant to Rule 12(b)(5) and Motion to Quash Service [45]

(the “Motion”).

                                        INTRODUCTION

         Defendant yogee-mall (“Defendant”) is a repeat counterfeiter1 that offered for sale and

sold unauthorized and unlicensed products using counterfeits of LS&Co.’s federally registered

trademarks on at least an eBay storefront. Article 1 of the Hague Convention states that “[t]his

Convention shall not apply where the address of the person to be served with the document is not

known.” Id. Declaration of Allyson Martin (the “Martin Declaration”) at ¶ 2, [45] at p. 4.

Defendant’s Motion is premised on the fact that it has supplied a known physical address, so the

Hague Convention is “mandatory.” [45] at p. 2. However, LS&Co.’s investigation of Defendant

has revealed that Defendant’s “physical address” is incomplete and fictitious.

1
 Defendant’s counsel has informed LS&Co. that Defendant was sued in a different action by Plaintiff’s
counsel for trademark counterfeiting, but has refused to identify which case or the store name under
which Defendant was operating. Martin Declaration at ¶ 6.


                                                 1

                                        ATTACHMENT
 Case:
  Case:1:20-cv-02421
   Case: 1:16-cv-07824Document
          1:16-cv-07824Document#:#:
                        Document  22-3
                                  #:52
                                     48Filed:
                                       Filed:
                                       Filed:11/17/16
                                              04/23/20
                                              11/16/16Page
                                                       Page
                                                       Page416
                                                            2of
                                                              ofof11
                                                                   923
                                                                     PageID
                                                                       PageID
                                                                     PageID #:1744
                                                                              #:2971
                                                                            #:1541



        Specifically, Defendant’s Motion [45] alleges that Defendant has a “known” physical

address at 1225 Room, Qian Jin Business Building No.1 Building, Tian He District, Guangzhou

City, Guangdong Province, China.” [45] at p. 2. However, LS&Co.’s China based investigator

has verified that Defendant’s represented “physical address” is an incomplete, fictitious address.

This address lacks a street name and number. Room 1225 does not even exist in the Qian Jin

Business Building that LS&Co. was able to locate based on Defendant’s incomplete address.

Declaration of Lily Fu (the “Fu Declaration”) at ¶ 4. No business called “yogee-mall” has

offices in the Qian Jin Business Building. Id. No business called “yogee-mall” is registered in

the company register managed by the State Administration for Industry and Commerce, which is

the Chinese equivalent of the “Yellow Pages.” Id. at ¶ 5. No address is provided on its eBay

Internet store. Martin Declaration at ¶ 7.

        Defendant’s address was not known when this case was filed and remains unknown, so

the Hague Convention does not apply. As such, this Court’s Order [24] permitting LS&Co. to

complete service of process to Defendant via email pursuant to Federal Rule of Civil Procedure

4(f)(3) remains proper, and Defendant’s Motion should be denied. In addition, this Court should

award fees and costs to Plaintiff since Defendant’s Motion was predicated on providing a false

address to Plaintiff.

                                             ARGUMENT

A.      The Hague Convention Does Not Apply Because Defendant’s Address Is Not Known

        The United States and China are signatories to the Hague Service Convention. Martin

Declaration at ¶ 2. However, Article 1 of the Hague Convention states that “[t]his Convention

shall not apply where the address of the person to be served with the document is not known.”

Id. The Hague Convention does not apply in this case because Defendant has no known physical



                                                2
    Case:
     Case:1:20-cv-02421
      Case: 1:16-cv-07824Document
             1:16-cv-07824Document#:#:
                           Document  22-3
                                     #:52
                                        48Filed:
                                          Filed:
                                          Filed:11/17/16
                                                 04/23/20
                                                 11/16/16Page
                                                          Page
                                                          Page517
                                                               3of
                                                                 ofof11
                                                                      923
                                                                        PageID
                                                                          PageID
                                                                        PageID #:1744
                                                                                 #:2972
                                                                               #:1542



address. Indeed, LS&Co.’s investigation of Defendant has revealed that Defendant’s “physical

address” is incomplete and fake.

         LS&Co. has investigated this address based on the information provided by Defendant’s

counsel: 1225 Room, Qian Jin Business Building No.1 Building, Tin He District, Guangzhou

City, Guangdong Province, China.2 First, based on a search, LS&Co.’s investigator found that

the Qian Jin Business Building does exist in the Tian He District of Guangzhou City, Guangdong

Province. Fu Declaration at ¶ 3. LS&Co.’s investigator determined that this building is located

on No. 212 Che Po West Road, Tianhe District, Guangzhou City. Id. This indicates that the

address provided by Defendant’s counsel to LS&Co., and provided in Defendant’s Motion [45]

was incomplete, as it lacked a street name and number.




                   Qian Jin Business Building, Fu Declaration at ¶ 4, Exhibit
                                     1 to Fu Declaration

         This building hosts several companies, but none of the businesses are located in the 1225

Room. Id. at ¶ 3. LS&Co. further retained an investigator to conduct a field investigation of the

Qian Jin Business Building. Id. at ¶ 4. Qian Jin Business Building has eight floors, and the


2
 This address was provided by Defendant’s counsel (Martin Declaration at ¶ 5), as well as in Defendant’s
Motion [45] and in a declaration of Xiao Wei Yuan [41-1] under penalty of perjury.

                                                   3
 Case:
  Case:1:20-cv-02421
   Case: 1:16-cv-07824Document
          1:16-cv-07824Document#:#:
                        Document  22-3
                                  #:52
                                     48Filed:
                                       Filed:
                                       Filed:11/17/16
                                              04/23/20
                                              11/16/16Page
                                                       Page
                                                       Page618
                                                            4of
                                                              ofof11
                                                                   923
                                                                     PageID
                                                                       PageID
                                                                     PageID #:1744
                                                                              #:2973
                                                                            #:1543



house number of every room in the building begins with the number “8.”          Id. The Qian Jin

Business Building hosts various companies.          Id.   LS&Co.’s field investigation included a

comprehensive search of each of the eight floors of the building, and LS&Co.’s investigator did

not locate 1225 Room in the building. Id. LS&Co.’s investigator further asked the estate

management staff of the building about 1225 Room, and the estate management staff informed

the investigator that there was not a 1225 Room in the building. Id.            Finally, LS&Co.’s

investigator also asked the staff members of the various companies in the Qian Jin Business

Building, as well as the estate management staff of the building, about “yogee mall.” Id. The

companies’ staff members had not heard of “yogee mall,” and the estate management staff

informed the investigator that there was no “yogee mall” in the building. Id.

       Finally, LS&Co.’s investigator searched the company register managed by the State

Administration for Industry and Commerce (“AIC”) (the Chinese equivalents of the business

“Yellow Pages”). Id. at ¶ 5. Neither “yogee mall” nor its Chinese language equivalent name

have been registered with the AIC. Id. As such, LS&Co. is not able to obtain any information

about Defendant’s business, including its address. Defendant’s address is not known, and the

Hague Convention does not apply.

B.     Defendant Was Severed Pursuant to This Court’s Properly Entered Fed. R. Civ. P.
       4(f)(3) Order [24]

           a. The Hague Convention Is Not Mandatory

       Rule 4(f) does not require that a party attempt service of process through the Hague

Convention as prescribed in Rule 4(f)(1) before petitioning the Court for alternative relief under

Rule 4(f)(3). According to its plain language, Fed. R. Civ. P. 4(f)(3) requires that service must

be (1) directed by the Court, and (2) not prohibited by international agreement. Rio Props. v. Rio

Int'l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). No other limitations are evident from the


                                                4
    Case:
     Case:1:20-cv-02421
      Case: 1:16-cv-07824Document
             1:16-cv-07824Document#:#:
                           Document  22-3
                                     #:52
                                        48Filed:
                                          Filed:
                                          Filed:11/17/16
                                                 04/23/20
                                                 11/16/16Page
                                                          Page
                                                          Page719
                                                               5of
                                                                 ofof11
                                                                      923
                                                                        PageID
                                                                          PageID
                                                                        PageID #:1744
                                                                                 #:2974
                                                                               #:1544



text. Id. Rule 4(f)(3) “is not subsumed within or in any way dominated by Rule 4(f)’s other

subsections; it stands independently, on equal footing. Moreover, no language in Rules 4(f)(1)

or 4(f)(2) indicates their primacy, and certainly Rule 4(f)(3) includes no qualifiers or limitations

which indicate its availability only after attempting service of process by other means.” Id. at

1015.

          At the November 2, 2016 hearing, opposing counsel argued that the Supreme Court had

said that service by the Hague Convention is mandatory where it is applicable. Transcript of the

November 2, 2016 Motion Hearing [47] at p. 6, ll.19-22 (citing Volkswagenwerk

Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988)).3 Volkswagenwerk Aktiengesellschaft v.

Schlunk found that the Hague Convention did not apply when process was served on a foreign

corporation by serving its domestic subsidiary within the United States.                Volkswagenwerk

Aktiengesellschaft, 486 U.S. at 698-708. Importantly, Volkswagenwerk was decided in 1988,

well before Fed. R. Civ. P. 4 was amended in 1993 to include subsection Fed. R. Civ. P. 4(f)(3)

and before the commercial Internet even existed. Martin Declaration at ¶ 3. As such, the

Supreme Court’s language in Volkswagenwerk Aktiengesellschaft v. Schlunk is not precedential

with respect to this Court’s authority to order alternative service under Fed. R. Civ. P. 4(f)(3).

Such an interpretation is also contrary to congressional intent since the addition of Rule 4(f) was

explicitly made in consideration of the Hague Convention. See Exhibit 3 to Martin Declaration

at p. 16.

          Since “[the Supreme Court] has not provided clear guidance as to how the requirements

of the Hague Convention interact with a court’s authority to order alternative service under Rule

4(f)(3),” many courts “have reasoned that alternative service may be ordered pursuant to Rule

4(f)(3) as long as the alternative method of service is not expressly prohibited by the Convention
3
    Defendant did not cite Volkswagenwerk Aktiengesellschaft v. Schlunk in its Motion. [45].

                                                      5
 Case:
  Case:1:20-cv-02421
   Case: 1:16-cv-07824Document
          1:16-cv-07824Document#:#:
                        Document  22-3
                                  #:52
                                     48Filed:
                                       Filed:
                                       Filed:11/17/16
                                              04/23/20
                                              11/16/16Page
                                                       Page
                                                       Page820
                                                            6of
                                                              ofof11
                                                                   923
                                                                     PageID
                                                                       PageID
                                                                     PageID #:1744
                                                                              #:2975
                                                                            #:1545



or objected to by the receiving state.” Richmond Techs., Inc. v. Aumtech Bus. Solutions, 2011

U.S. Dist. LEXIS 71269, at *40 (N.D. Cal. July 1, 2011). Numerous courts have authorized

alternative service pursuant to Fed. R. Civ. P. 4(f)(3) even when the defendant resides in a

country that is a signatory to the Hague Convention, including against China-based defendants.

See id. at *40-41; In re LDK Solar Securities Litigation, 2008 U.S. Dist. LEXIS 90702, at *11

(N.D. Cal. June 12, 2008) (authorizing alternative service pursuant to Fed. R. Civ. P. 4(f)(3));

Williams-Sonoma Inc. v. Friendfinder Inc., 2007 U.S. Dist. LEXIS 31299, at *5-7 (N.D. Cal.

Apr. 17, 2007) (same).

           b. Email Service Not Prohibited by The Hague Convention

       Courts have also agreed that service by email is not prohibited by the Hague Convention.

Maclean-Fogg Co. v. Ningbo Fastlink Equip. Co., 2008 U.S. Dist. LEXIS 97241, at *5 (N.D. Ill.

Dec. 1, 2008) (holding that “[t]he Hague Convention does not prohibit service by e-mail or

facsimile”); Nanya Tech. Corp. v. Fujitsu, Ltd., 2007 U.S. Dist. LEXIS 5754, at *7 (D. Guam

Jan. 25, 2007). Additionally, the law of the People’s Republic of China does not appear to

prohibit electronic service of process. Martin Declaration at ¶ 4. Accordingly, email service is

appropriate under Fed. R. Civ. P. 4(f)(3) since it is not prohibited by the Hague Convention.

           c. Defendant Received Actual Notice of This Lawsuit

       Finally, email service in the case comported with constitutional notions of due process,

because it was reasonably calculated, under all of the circumstances, to apprise Defendant of the

pendency of this action and afford it an opportunity to present objections. See Maclean-Fogg

Co., 2008 U.S. Dist. LEXIS 97241, at *5. On August 16, 2016, pursuant to this Court’s Order,

LS&Co. served Defendant. [25]. Counsel has appeared on behalf of Defendant, and Defendant

has had the opportunity to present objections.



                                                 6
 Case:
  Case:1:20-cv-02421
   Case: 1:16-cv-07824Document
          1:16-cv-07824Document#:#:
                        Document  22-3
                                  #:52
                                     48Filed:
                                       Filed:
                                       Filed:11/17/16
                                              04/23/20
                                              11/16/16Page
                                                       Page
                                                       Page921
                                                            7of
                                                              ofof11
                                                                   923
                                                                     PageID
                                                                       PageID
                                                                     PageID #:1744
                                                                              #:2976
                                                                            #:1546



C.     This Court Should Award Attorney’s Fees and Costs to LS&Co.

       As established previously, the address provided by Defendant in a sworn declaration [41-

1] is fictitious and incomplete. Defendant is likely aware that if LS&Co. were to attempt service

on Defendant using the Hague Convention and the address it provided, it would not be

successful. It would also be costly for LS&Co. and would take upwards of six months – all

while Defendant was already properly served pursuant to this Court’s Order [24], and Defendant

received said service.

       This Court has the inherent power “to sanction litigants and their attorneys for bad-faith

conduct or willful disobedience of a court’s orders.” Intellect Wireless, Inc. v. Sharp Corp.,

2015 U.S. Dist. LEXIS 44070, at *70 (N.D. Ill. Apr. 3, 2015) (internal citations and quotations

omitted). A court may sanction conduct under its inherent powers when a party has acted in bad

faith, vexatiously, wantonly, or for oppressive reasons. Judson Atkinson Candies, Inc. v. Latini-

Hohberger Dhimantec, 529 F.3d 371, 386 (7th Cir. 2008).

       It is clear that Defendant is trying to avoid consequences for its actions by demanding

LS&Co. attempt service under the Hague Convention to a fake address. Accordingly, this Court

should consider all appropriate remedies against Defendant, including awarding attorney’s fees

and costs to LS&Co., sanctions against Defendant, and any other actions that it deems

appropriate to deter such conduct in the future.




                                                   7
 Case:
  Case:1:20-cv-02421
   Case:1:16-cv-07824Document
         1:16-cv-07824Document#:#:#:
                       Document   22-3
                                   5248Filed:
                                        Filed:
                                        Filed:11/17/16
                                               04/23/20
                                               11/16/16Page
                                                        Page
                                                        Page10
                                                             22
                                                             8 of
                                                               ofof11
                                                                   923PageID
                                                                       PageID
                                                                     PageID  #:1744
                                                                              #:2977
                                                                            #:1547



                                        CONCLUSION

       Accordingly, for the reasons stated herein, LS&Co. respectfully requests that this Court

deny Defendant’s Amended Motion to Dismiss Pursuant to Rule 12(b)(5) and Motion to Quash

Service [45].


Dated this 16th day of November 2016.      Respectfully submitted,


                                           /s/ Justin R. Gaudio
                                           Kevin W. Guynn
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           Jessica L. Bloodgood
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           kguynn@gbc.law
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           jbloodgood@gbc.law

                                          Counsel for Plaintiff Levi Strauss & Co.




                                              8
 Case:
  Case:1:20-cv-02421
   Case:1:16-cv-07824Document
         1:16-cv-07824Document#:#:#:
                       Document   22-3
                                   5248Filed:
                                        Filed:
                                        Filed:11/17/16
                                               04/23/20
                                               11/16/16Page
                                                        Page
                                                        Page11
                                                             23
                                                             9 of
                                                               ofof11
                                                                   923PageID
                                                                       PageID
                                                                     PageID  #:1744
                                                                              #:2978
                                                                            #:1548



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November 2016, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system. The CM/ECF system will

send a “Notice of E-Filing” to the attorneys of record in this case.



                                              /s/ Justin R. Gaudio
                                              Kevin W. Guynn
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jessica L. Bloodgood
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              kguynn@gbc.law
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jbloodgood@gbc.law

                                             Counsel for Plaintiff Levi Strauss & Co.




                                                 9
